Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 4, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and sentencing him to an indeterminate term of imprisonment of 15 years to life, is unanimously affirmed.
Defendant’s guilt flows naturally from the evidence, which established that he was an active, albeit furtive, participant in the sale of narcotics. Defendant had no direct contact with police, and while there was no evidence that he physically possessed the drugs, his participation in the sale was established by strong circumstantial evidence, including the use of defendant’s apartment and proof that he profited from the transaction.
*206Defendant was not denied effective assistance of counsel. Defendant now identifies and disparages the weaknesses in his defense, but defendant’s second-guessing is not a basis for reversal, especially since the record does not disclose what part defendant played in the determination to raise the defense with which he now takes issue.
The prosecutor’s strongly worded summation and his close cross-examination of the defense witnesses did not deprive defendant of a fair trial. The comments which defendant now contends were unfair were not the subject of objection, nor has defendant established that the prosecutor’s cross-examination of the defense witnesses was not conducted in good faith.
We find defendant’s remaining contentions to be either unpreserved or lacking in merit. Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.